Citation Nr: 0631690	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen the appellant's claim for recognition as the 
surviving spouse of the veteran to establish basic 
eligibility for Dependency and Indemnity Compensation 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
November 1945 and from July 1946 to July 1963.  The 
appellant is the widow of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to recognition of the appellant as the 
veteran's surviving spouse was denied in an unappealed 
November 1990 decision of the RO. 

2.  Evidence received since November 1990 includes 
information that was not previously considered, and which 
purports to establish a fact necessary to substantiate the 
claim.  

3.  The appellant had a relationship with G.R. in 1960, 
which resulted in the birth of a child.  

4.  The evidence does not show that the appellant and G.R. 
entered into a common law marriage under the laws of Texas, 
the state in which they resided. 

5.  The appellant and the veteran were legally married in 
November 1974, and lived together until the veteran's death 
in June 1982.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision was final; evidence 
received since November 1990 is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2006).  

2.  The appellant is recognized as the veteran's surviving 
spouse via a deemed-valid marriage.  38 U.S.C.A. §§ 101, 
5124(a) (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.204, 
3.205 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Facts

A Decree of Divorce dated April 1972 shows that a divorce 
was granted to the appellant and H.M.  Additional evidence 
indicates that the veteran had been married and divorced on 
at least one occasion prior to his marriage with the 
appellant.  The veteran's prior marriage and the appellant's 
marriage to H.M. are not at issue here.  

The evidence includes a November 1974 Certificate of 
Marriage that indicates the appellant and the veteran were 
married.  

In June 1976, the veteran submitted a Declaration of Marital 
Status.  He stated that his wife's prior marriages included 
a common law marriage to G.R. in July 1960, which had been 
dissolved by mutual agreement.  

A July 1976 letter from the RO to the veteran indicated that 
VA was unable to pay additional compensation to the veteran 
for his wife and step-children in the absence of evidence of 
legal termination of his wife's marriage to G.R.  The letter 
noted that Texas recognized common law marriages as valid.  
Therefore, before a subsequent marriage could be recognized 
as legal, all prior marriages must be dissolved.   

In a July 1976 statement the appellant indicated that she 
started living with G.R. in July 1960, and that they had 
lived together for four months until he received a prison 
sentence for life.  She added that the "common law marriage 
if one might consider is so terminated when he went to 
prison for life."

In a September 1976 administrative decision the RO found 
that the appellant's marriage to the veteran was not valid 
for VA purposes, because the appellant's common law marriage 
with G.R. had not been legally dissolved.  

The veteran appealed the September 1976 decision to the 
Board.  In October 1978 the Board determined that there was 
not enough evidence to enable one to come to the conclusion 
that a common law marriage between the appellant and G.R. 
ever existed, and remanded the appeal for additional 
development.  

A December 1978 VA Adjustment of Compensation Award shows 
that the veteran's compensation was increased effective May 
1975 due to his November 1974 marriage to the appellant.  
This was apparently considered a complete grant of the 
benefits sought on appeal, as the veteran's appeal was never 
returned to the Board following the October 1978 remand.  

A death certificate shows that the veteran died on June [redacted], 
1982.  A claim for service connection for the cause of death 
was received from the appellant that same month.  

A September 1982 rating decision granted service connection 
for the cause of death.  

An October 1982 Declaration of Marital Status form was 
received from the appellant.  She stated that her marriages 
were to H.M., which ended in divorce in 1972, and to the 
veteran in 1974.  She added that to the best of her 
knowledge there was no legal impediment to her marriage to 
the veteran.  

A November 1990 letter from the RO to the appellant noted 
that a review of the claims folder indicated that there had 
never been a reply to her request for benefits as the widow 
of the veteran.  The letter noted that the veteran had 
previously been denied additional benefits because their 
marital status had not been clarified, and there was no 
evidence she was free to marry the veteran.  They added that 
since she had been unable to provide evidence that she was 
free to marry the veteran during his lifetime, they were 
unable to recognize her as his widow.  Finally, the letter 
notified the appellant that she could initiate an appeal of 
this decision by submitting a notice of disagreement within 
one year.  There is no indication that a notice of 
disagreement was received. 

In January 2003, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She stated 
that she had been married to H.M. from 1969 to 1972, and 
that this marriage had ended in divorce.  She had then 
married the veteran in 1974, and had remained married to him 
until his death in 1982.  

The appellant offered testimony at a hearing before the 
undersigned in May 2006.  She stated that her relationship 
with G.R. had basically been a one night stand.  She was not 
even sure if G.R. ever knew that she became pregnant as a 
result of this relationship.  She testified that he went to 
prison shortly afterwards, and that she never saw him again.  
The appellant's son, who was the child born as a result of 
this relationship, testified that neither he nor the 
appellant ever had any contact with G.R. after his birth, 
and that he considered the veteran to be his father.  See 
Transcript.  

Analysis

Initially, the Board notes that the appellant did not submit 
a notice of disagreement with the November 1990 decision of 
the RO that determined she could not be recognized as the 
widow of the veteran for the purpose of claiming entitlement 
to VA benefits.  Therefore, this decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

An appellant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the May 2006 testimony of the appellant 
constitutes new and material evidence.  This testimony is 
the only detailed description by the appellant of her 
relationship with G.R., and it contains information that was 
not considered at the time of the November 1990 decision.  
In addition, the testimony relates to an unestablished fact 
necessary to substantiate the claim, namely that there was 
never a common law marriage between the appellant and G.R.  
Therefore, as there is new and material evidence, the 
appellant's claim is reopened, and must now be considered on 
de novo basis.  

The Board notes that the appellant's claim is predicated on 
whether or not she had a valid marriage to the veteran at 
the time of his death.  The RO has found that the marriage 
was invalid due to a legal impediment, which was a previous 
common law marriage to G.R. with no evidence to show that 
this marriage ever legally ended.  Therefore, the success of 
the appellant's claim depends on whether or not she had a 
common law marriage to G.R. prior to marrying the veteran, 
and the Board will examine the evidence to see if such a 
marriage existed.  

For purposes of VA benefits an individual is a veteran's 
surviving spouse if she entered into a marriage with the 
veteran that is considered valid under the laws of the 
jurisdiction in which they resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  The individual must 
also have been the lawful spouse of the veteran at the time 
of his death.  Additionally, she must have lived with the 
veteran continuously from the date of marriage to the date 
of the veteran's death, unless separation was due to the 
misconduct of, or procured by, the veteran, without fault of 
the spouse.  To qualify as surviving spouse, an appellant 
must not have remarried, or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. §§ 101(3), 
101(31); 38 C.F.R. §§ 3.1(j), 3.50.  

At the time of the appellant's relationship with G.R. they 
resided in the state of Texas.  Common law marriage is 
recognized in the state of Texas if three conditions are 
met.  First, there must be a mutual agreement between the 
parties to be married.  Second, the couple must live 
together in Texas as man and wife.  Third, the couple must 
represent to others that they are married.  The evidence 
required to prove these three conditions can be either 
direct or circumstantial.  However, an agreement to be 
married cannot be inferred from evidence that the couple 
lived together and told others that they were married.  See 
Russell v. Russell, 865 S.W. 2d 929 (1993), see also 
Tex.Fam.Code Ann. § 1.91(b) (1989). 

Where an attempted marriage is invalid by reason of a legal 
impediment, the marriage will be deemed valid if: (a) The 
marriage occurred one year or more before the veteran died 
or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
and (b) The claimant entered into the marriage without 
knowledge of the impediment, and (c) The claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his or her death and (d) No claim has been filed 
by a legal surviving spouse.  38 U.S.C.A. § 103; 38 C.F.R. 
§ 3.52.  

VA will accept, for the purpose of determining entitlement 
to benefits under laws administered by VA, the statement of 
a claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event, the full name and relationship of the other 
person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 
3.204(a)(2).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b). 

Marriage is established by one of the following types of 
evidence (in the order of preference): 1) Copy or abstract 
of the public record of marriage, or a copy of the church 
record of marriage, containing sufficient data to identify 
the parties, the date and place of marriage, and the number 
of prior marriages if shown on the official record; 2) 
Official report from service department as to marriage which 
occurred while the veteran was in service; 3) The affidavit 
of the clergyman or magistrate who officiated; 4) The 
original certificate of marriage, if the VA is satisfied 
that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, 
such as the agreement between the parties at the beginning 
of their cohabitation, the period of cohabitation, places 
and dates of residences, and whether children were born as 
the result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a). 

In this case, the only evidence pertaining to whether or not 
a common law marriage existed between the appellant and G.R. 
consists of the June 1976 Declaration of Marital Status from 
the veteran in which he described his wife's relationship 
with G.R. as a "Common Law Marriage", and the various forms, 
statements, and testimony of the appellant.  

The veteran's statement shows no indication that he was 
aware of the legal requirements for a common law marriage or 
if they had been met in this case.  It could be read as 
showing his belief that the appellant and G.R. had agreed to 
a common law marriage, but it does not go to the question of 
whether the appellant and G.R. had actually made such an 
agreement.

There is no evidence that he ever met G.R. or had knowledge 
that G.R. had agreed to marry the appellant.  Therefore, the 
veteran's mere description of the relationship as a common 
law marriage is insufficient to make it so.  

The Board notes that there is some discrepancy between the 
appellant's July 1976 statement in which she states she 
lived with G.R. for four months, and her May 2006 testimony 
in which she indicates her relationship with G.R. was no 
more than a one night stand.  However, she has consistently 
maintained that she did not agree to a common law marriage 
with G.R. 

Merely living together with a person of the opposite sex and 
having intimate relations with that person does not 
establish, without more, the relationship of husband and 
wife.  Johnson v. State, 122 Tex.Cr.R. 224, 54 S.W.2d 140, 
141 (1932).  Testimony of a witness that merely constitutes 
a conclusion that a common law marriage exists is not 
sufficient, standing alone, to establish a common law 
marriage.  Tompkins v. State, 774 S.W.2d 195, 
Tex.Cr.App.,1987.

Texas has also created a presumption that the most recent 
marriage is valid.  The presumption continues until one 
proves the impediment of a prior marriage and its continuing 
validity.  Texas Employers' Ins. Ass'n v. Elder, 155 Tex. 
27, 282 S.W.2d 371 (1955); Nixon v. Wichita Land & Cattle 
Co., 84 Tex. 408, 19 S.W. 560 (1892); Carroll v. Carroll, 20 
Tex. 731 (1858); Lockhart v. White, 18 Tex. 102 (1856); 
Yates v. Houston, 3 Tex. 433 (1848).

Thus, under Texas law the veteran's statement would not, by 
itself, be sufficient to establish that the appellant and 
G.R. had entered into a common law marriage.

There is no evidence that the appellant and G.R. ever agreed 
to be married or held themselves out to others as being 
married.  Therefore, the Board finds that the existence of a 
common law marriage has not been established by the 
evidence, and that there was no legal impediment to her 
marriage to the veteran.  

The remaining evidence indicates that the appellant was 
legally divorced from H.M. in 1972, that she married the 
veteran in 1974, and that they remained married and living 
together until the death of the veteran.  Therefore, the 
evidence is in favor of the appellant's claim of entitlement 
to recognition as the surviving spouse of the veteran for 
purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 101(31), 
5124(a); 38 C.F.R. §§ 3.1(j), 3.50, 3.204(a)(1).  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to recognition of the appellant as the 
veteran's surviving spouse, the reopened claim is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


